     Case 2:19-cv-00163-TLN-CKD Document 42 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL BELMONTE,                                   No. 2:19-cv-00163-TLN-CKD P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    S. PALOMARES, et al.,
15                       Defendants.
16

17           Plaintiff, a former state prisoner, is proceeding pro se and in forma pauperis in this federal

18   civil rights action filed pursuant to 42 U.S.C. § 1983. By order filed October 2, 2020, plaintiff’s

19   third amended complaint was dismissed and thirty days leave to file an amended complaint was

20   granted. The thirty-day period has now expired, and plaintiff has not filed an amended complaint.

21           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

27   /////

28   /////
                                                        1
     Case 2:19-cv-00163-TLN-CKD Document 42 Filed 11/23/20 Page 2 of 2


 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 3   (9th Cir. 1991).

 4   Dated: November 23, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/belm0163.fta(4).docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
